Case: 4:20-cv-01757-HEA Doc. #: 31 Filed: 08/19/21 Page: 1 of 14 PageID #: 244




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MISSOURI
                          EASTERN DIVISION

FEDERAL INTERNATIONAL                        )
RECYCLING AND WASTE                          )
SOLUTIONS LLC,                               )
                                             )
      Plaintiff,                             )
                                             )
vs.                                          )     CASE NO. 4:20CV1757 HEA
                                             )
REBECCA LAWSON, et al.,                      )
                                             )
      Defendants,                            )
                                             )

                   OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendants Sofia Welsh and Golden Bear

Recycling LLC’s Motion to Dismiss for Lack of Personal Jurisdiction, [Doc. No.

16]. Plaintiff opposes the motion. Briefing is complete. For the reasons set forth

below, the Motion is granted.

                                Facts and Background

      Plaintiff filed a seven-count Complaint against defendants for Breach of

Contract, (Count I-Rebecca Lawson); tortious interference with contract, (Count II-

Sofia Welsh and Golden Bear); tortious interference with business expectancies),

(Count III-all defendants); preliminary and permanent injunctive relief (Count IV-

all defendants); unjust enrichment, (Count V-Golden Bear); civil conspiracy,
    Case: 4:20-cv-01757-HEA Doc. #: 31 Filed: 08/19/21 Page: 2 of 14 PageID #: 245




(Count VI-all defendants); and violation of Missouri Computer Tampering act

R.S.Mo. §§ 569.095, 537.525-Welsh and Lawson).

         Plaintiff’s Complaint, alleges the following: 1

         Defendants Welsh and Lawson were formerly employed by Plaintiff to

solicit customers for its industrial recycling business and to provide those

customers with customer service support. Lawson signed a Confidentiality and

Non-Solicitation Agreement in which she agreed to refrain from using or

disclosing Plaintiff’s confidential information and from inducing Plaintiff’s

customers to diminish or terminate their relationships with Plaintiff’s business.

         In the fall of 2020, Welsh, and shortly thereafter, Lawson resigned to accept

comparable employment with Defendant Golden Bear Recycling LLC, a direct

competitor of Plaintiff. Welsh and Lawson deleted all data from their Federal

computers prior to resignation. Allegedly, they immediately began to act in

concert to solicit and induce Plaintiff’s customers to diminish or terminate their

relationship with Plaintiff in order to benefit themselves and their new employer,

Golden Bear. By working together, the individual defendants were able to provide

services from order through fulfillment that neither would have been able to

provide without the other.



1
  The recitation of facts is taken from Plaintiff’s Complaint and are set forth for the purposes of this motion only; it
in no way relieves the parties of the necessary proof thereof in later proceedings.

                                                           2
Case: 4:20-cv-01757-HEA Doc. #: 31 Filed: 08/19/21 Page: 3 of 14 PageID #: 246




      Despite Plaintiff’s demands that defendants return all proprietary

information and immediately cease the allegedly improper solicitation of Plaintiff’s

customers, defendants have continued to exploit their knowledge of Plaintiff’s

customer preferences and other confidential information in order to violate

Plaintiff’s contractual and common law rights.

      Plaintiff is a Missouri limited liability company, with its principal place of

business in St. Louis, Missouri. Lawson is a resident of Illinois, with her primary

residence in Hamel, Illinois. Welsh is a resident of Texas, with her primary

residence in El Paso, Texas. Golden Bear is a Maryland limited liability

corporation registered to transact business in Maryland. Its principal place of

business is in Williamsport, Maryland.

      With respect to personal jurisdiction, Plaintiff alleges jurisdiction is proper

under the Missouri Long Arm statute because defendants have transacted, and

continue to transact, business within Missouri; Lawson has entered into a contract

with Plaintiff in Missouri and, on information and belief, defendants have each

entered into contracts in Missouri; and defendants have committed and continue to

commit tortious actions within Missouri. Plaintiff also alleges defendants have had

meaningful and continuing contacts with Missouri; these contacts were numerous

and regularly continue; the contacts were, and continue to be, primarily for the

purpose of conducting business on behalf of or in competition with Plaintiff, and


                                          3
Case: 4:20-cv-01757-HEA Doc. #: 31 Filed: 08/19/21 Page: 4 of 14 PageID #: 247




are therefor directly related to the cause of action; Missouri has a strong interest in

providing a forum for Plaintiff; and attaching jurisdiction will result in minimal

inconvenience to the parties evidenced by their regular preexisting presence and

transactions in Missouri.

      Further, Plaintiff asserts that a substantial portion of the acts and harm

giving rise to the claims occurred in Missouri: Lawson worked for Plaintiff in

Missouri; Lawson and Plaintiff entered into the Agreement in Missouri; the

Agreement specifies Missouri law will apply to enforcement; Lawson and Welsh

destroyed Plaintiff’s data before returning their company-issued electronic devices

to Plaintiff’s Missouri headquarters; defendants solicited Plaintiff’s customers for

business in Missouri; defendants regularly conducted, and continue to conduct,

business in Missouri on behalf of, or in competition with Plaintiff; Welsh and

Lawson regularly visited and conducted business at Plaintiff’s Missouri

headquarters; Lawson and Welsh regularly accepted wages from Plaintiff and

regularly paid taxes to the State of Missouri; Welsh regularly submitted requests

for reimbursement to, and received reimbursement from, Plaintiff. Plaintiff claims

defendants have purposefully directed harm to Plaintiff and the state of Missouri

because they intentionally engaged, and continue to engage, in conduct harmful to

Plaintiff while fully aware Plaintiff is a Missouri resident: Lawson’s ongoing

breach of the Agreement; Golden Bear and Welsh’s ongoing tortious interference


                                           4
Case: 4:20-cv-01757-HEA Doc. #: 31 Filed: 08/19/21 Page: 5 of 14 PageID #: 248




with Plaintiff’s rights and interests in its Missouri contract with Lawson;

defendants’ purposeful solicitation of Plaintiff’s customers through improper use

of Plaintiff’s confidential information and exploitation of Lawson’s ongoing

breach of the Agreement; defendants’ tortious interference with Plaintiff’s business

expectancies with its customers including Fourth Generation Recycling Inc.,

Curbside, Inc., U.S. Green Fiber, Donco Recycling Solutions, and Master Fibers.

      Defendants Welsh and Golden Bear move to dismiss for lack of personal

jurisdiction.

                                  Legal Standard

      “To allege personal jurisdiction, a plaintiff must state sufficient facts in the

complaint to support a reasonable inference that the defendant can be subjected to

jurisdiction within the state.” Dairy Farmer of Am., Inc. v. Bassett & Walker Int'l,

Inc., 702 F.3d 472, 474-5 (8th Cir. 2012). If the defendant denies jurisdiction, “the

plaintiff bears the burden of proving facts supporting personal jurisdiction.” Id. A

court can exercise either specific or general personal jurisdiction over a defendant.

      “Specific jurisdiction refers to jurisdiction over causes of action arising from

or related to a defendant's actions within the forum state, while general jurisdiction

refers to the power of a state to adjudicate any cause of action involving a

particular defendant, regardless of where the cause of action arose.” Marine

Concepts, LLC v. Marco Canvas & Upholstery, LLC, 2015 WL 403078 at *2


                                           5
Case: 4:20-cv-01757-HEA Doc. #: 31 Filed: 08/19/21 Page: 6 of 14 PageID #: 249




(W.D.Mo. 2015), quoting Viasystems, Inc. v. EBM-Papst St. Georgen GmbH &

Co., KC, 646 F3d 589, 593 (8th Cir. 2011) (citations and internal quotations

omitted).

      “A district court may exercise specific jurisdiction over an out-of-state

defendant only to the extent permitted by the state's long-arm statute and the

Constitution's due process clause.” Federated Mut. Ins. Co. v. FedNat Holding Co.,

928 F.3d 718, 720 (8th Cir. 2019).” Morningside Church, Inc. v. Rutledge, No. 20-

2954, 2021 WL 3556096, at *3–5 (8th Cir. Aug. 12, 2021).

                                     Discussion

      Specific jurisdiction “encompasses cases in which the suit arises out of or

relates to the defendant's contacts with the forum.” Daimler AG v. Bauman, 134 S.

Ct. 746, 748-49 (2014). It is undisputed the moving defendants are not residents of

Missouri. “When assessing whether personal jurisdiction exists over a nonresident

defendant, jurisdiction must be authorized by Missouri's long arm statute and the

defendant must have sufficient minimum contacts with the forum state to satisfy

due process.” Downing v. Goldman Phipps, PLLC, 764 F.3d 906, 911 (8th Cir.

2014). Plaintiff's Complaint satisfies neither.

The relevant portions of Missouri's long arm statute provide:

      1. Any person or firm, whether or not a citizen or resident of this state, or
         any corporation, who in person or through an agent does any of the acts
         enumerated in this section, thereby submits such person, firm, or
         corporation, and, if an individual, his personal representative, to the
                                           6
Case: 4:20-cv-01757-HEA Doc. #: 31 Filed: 08/19/21 Page: 7 of 14 PageID #: 250




          jurisdiction of the courts of this state as to any cause of action arising
          from the doing of any of such acts:

      (1) The transaction of any business within this state;

      (2) The making of any contract within this state;

      (3) The commission of a tortious act within this state;


RSMo. § 506.600. “In all instances, the long-arm statute requires that the cause of

action arise from the doing of the enumerated act” in or directed at the state of

Missouri. Rafferty v. Rafferty, 2016 WL 319593, at *2 (E.D. Mo. 2016).

      In support of their motion, Welsh, and Golden Bear, through its President,

have submitted their affidavits. Plaintiff has submitted the affidavit of its Chief

Executive Officer and President.

Defendant Welsh

      Welsh’s affidavit sets forth the following:

      Welsh is a resident of Texas. Welsh was employed by Plaintiff until
      September 23, 2020. While employed by Plaintiff, Welsh teleworked
      from her home in Texas and did not work in Missouri. Welsh is
      presently employed by Golden Bear and continues to telework from her
      home in Texas. Welsh has not engaged in any business transactions in
      Missouri for her own benefit. To the extent that Welsh engaged in any
      business transactions in Missouri prior to terminating her employment
      with Plaintiff, those business transactions were done solely on behalf of
      Plaintiff and while she was acting in her capacity as an agent of
      Plaintiff. Prior to the filing of this action, Welsh had not transacted any
      business in Missouri on behalf of Golden Bear. Since the filing of this
      action, Welsh has had a few communications with a non-Missouri
      based supplier with a recycling facility located in Missouri, whose
                                           7
Case: 4:20-cv-01757-HEA Doc. #: 31 Filed: 08/19/21 Page: 8 of 14 PageID #: 251




      relationship with Golden Bear preexisted Welsh’s employment with
      Golden Bear, regarding product located in Missouri for a non-Missouri
      based Golden Bear customer. Welsh has not entered into a contract in
      Missouri personally or on behalf of Golden Bear. Welsh’s last visit to
      Missouri was September 18, 2018, while employed by Plaintiff. Before
      that time, Welsh only traveled to Missouri once a year for Plaintiff’s
      yearly sales meeting. Welsh has not traveled to Missouri on behalf of
      Golden Bear. Welsh has not accepted or requested wages or
      reimbursements from any Missouri resident, or paid any taxes
      to Missouri, since she terminated her employment with Plaintiff. Welsh
      has not purposefully directed harm to Plaintiff or Missouri, either
      personally or on behalf of Golden Bear. Welsh has not contacted, via
      telephone, email or otherwise, any suppliers, customers or
      prospective customers in Missouri while acting on behalf of Golden
      Bear or individually, except as previously set forth above.

      Welsh has never committed a tortious action within Missouri. Since
      terminating her employment with Plaintiff, Welsh has not contacted the
      Customers for any purpose other than to protect Golden Bear’s own
      valid economic interests, and any such contact consisted of normal
      competitive conduct. Welsh has not engaged in any wrongful act and
      did not use any wrongful means in contacting the Customers or in
      doing business with the Customers on behalf of Golden Bear. Welsh
      has not encouraged, required or induced Defendant Lawson to engage
      in any conduct or action that would constitute a breach of Lawson’s
      Confidentiality and Non-Solicitation Agreement (the “Contract”).

      The allegations in the Complaint, together with Welsh’s affidavit in

which Welsh denies entering into any contracts in Missouri and denies any

interaction with Lawson to breach the Agreement, fail to establish personal

jurisdiction over Defendant Welsh. This Court, in this diversity case must

determine whether [the] defendant is subject to the court's jurisdiction under


                                       8
Case: 4:20-cv-01757-HEA Doc. #: 31 Filed: 08/19/21 Page: 9 of 14 PageID #: 252




the state long-arm statute, and if so, whether exercise of that jurisdiction

comports with due process.” Moog World Trade Corp. v. Bancomer, S.A., 90

F.3d 1382, 1384 (8th Cir. 1996). The plaintiff bears the ultimate burden of

proof on the issue of jurisdiction. Epps v. Stewart Info. Servs. Corp., 327 F.3d

642, 647 (8th Cir. 2003). Here, the allegations of Welsh’s Missouri contacts

essentially all arose prior to the termination of Welsh’s employment with

Plaintiff while the alleged tortious interference with Plaintiff’s contract with

Lawson and the tortious interference with Plaintiff’s business expectancies

occurred after Welsh’s employment with Plaintiff. Any contacts with

Plaintiff’s customers arose because these entities are also pre-existing

customers of Golden Bear or the contact occurred in states other than

Missouri.

      Welsh’s admission that she emailed copies of a customer list and

pricing sheet to her personal email and previously emailed “report cards”

does not establish any basis for personal jurisdiction. Welsh avers she has

not accessed any of the documents she emailed to herself from Plaintiff’s

network server, thereby defeating any claims that Welsh performed any

tortious acts.



                                        9
Case: 4:20-cv-01757-HEA Doc. #: 31 Filed: 08/19/21 Page: 10 of 14 PageID #: 253




      Plaintiff claims that Lawson and Welsh provided services on behalf of

Plaintiff to its customer, Donco Recycling Solutions. Plaintiff claimed they

obtained proprietary information about Donco and in December 2020,

Lawson provided identical or substantially similar services to Donco on

behalf of Golden Bear with respect to a transaction in Joplin, Missouri.

Defendants’ affidavits establish that Donco was a preexisting customer of

Golden Bear, that no proprietary information was used and that the load was

not even picked up. Additionally, the customer is a non-Missouri resident.

Plaintiff has failed to make a prima facie showing of personal jurisdiction

over Welsh.

Golden Bear

      The affidavit submitted by Golden Bear’s President establishes the

following:

      Golden Bear is a Maryland S-corporation. Golden Bear is not
      registered to do business in Missouri. With respect to Plaintiff’s
      allegations of Missouri contacts, prior to the filing of this action,
      Golden Bear had not transacted any business in Missouri. Since the
      filing of this action, a Golden Bear employee had a few
      communications with a non-Missouri based supplier with a recycling
      facility located in Missouri, whose relationship with Golden Bear
      preexisted Welsh’s and Lawson’s employment with Golden Bear,
      regarding product located in Missouri for a non-Missouri based Golden
      Bear customer. Except for the aforementioned single interaction, no
      employees, officers, or members of Golden Bear have

                                      10
Case: 4:20-cv-01757-HEA Doc. #: 31 Filed: 08/19/21 Page: 11 of 14 PageID #: 254




      transacted any business in Missouri on behalf of Golden Bear or have
      solicited any suppliers, customers or potential customers that are
      located in Missouri on behalf of Golden Bear. Upon information and
      belief, no employees, officers or directors of Golden Bear acting on
      behalf of Golden Bear contacted, via telephone, email or otherwise,
      Plaintiff’s Customers within Missouri. Upon information and belief,
      none of the Customers are located in Missouri. No employees, officers
      or members of Golden Bear have traveled to Missouri on behalf of
      Golden Bear or entered into a contract in Missouri on behalf of Golden
      Bear.

      Neither Golden Bear nor any employees, officers or directors of Golden
      Bear acting on behalf of Golden Bear have purposefully directed harm
      to Plaintiff or Missouri and have not committed any tortious actions
      within Missouri. Any contact by any employees, officers or directors of
      Golden Bear acting on behalf of Golden Bear with the Customers was
      done solely for the purpose of protecting Golden Bear’s own valid
      economic interests and consisted of normal competitive conduct. No
      employees, officers or directors of Golden Bear acting on behalf of
      Golden Bear engaged in any wrongful act and did not use any wrongful
      means in contacting the Customers or in doing business with the
      Customers. No employees, officers or directors of Golden Bear acting
      on behalf of Golden Bear encouraged, required or induced Lawson to
      engage in any conduct or action that would constitute a breach of
      Lawson’s Contract.

      Specific personal jurisdiction over Golden Bear is not proper in Missouri.

Defendant Golden Bear has done nothing within the State of Missouri to establish

it is within the reach of the Long Arm Statute. As discussed above, the one

instance of a possible act within Missouri, the Donco emails, Donco was a

customer of Golden Bear prior to Welsh and Lawson securing employment with

Golden Bear. Indeed, for the purposes of the transaction, Donco was the Paper


                                        11
Case: 4:20-cv-01757-HEA Doc. #: 31 Filed: 08/19/21 Page: 12 of 14 PageID #: 255




Chase Broker’s customer, not Golden Bear’s customer. Although the products

were located in Missouri, the salient fact is that Golden Bear merely arranged pick

up; it did not enter Missouri for that pickup. The Paper Chase Broker contacted

Golden Bear, and the Paper Chase Broker communicated with Welsh regarding

pricing and other arrangements regarding the paper Donco’s Customer had in

Joplin Missouri. Furthermore, the potential transaction referenced in the Donco

email did not occur.

       The record before the Court fails to set forth a prima facie showing of

personal jurisdiction over either Welsh or Golden Bear. Plaintiff’s conclusory

claims of actions taken within Missouri are insufficient to controvert the affidavits.

Neither Welsh nor Golden Bear have taken any actions within the State of

Missouri to fall within the reach of the Long Arm Statute. As such, the Court’s

analysis progresses no further to whether exercising personal jurisdiction over the

moving defendant comports with the Due Process Clause of the Constitution. 2


2
 In the event that a defendant’s actions fall within the reach of the Long Arm Statute, the Court
would then proceed to the due process analysis.
       A district court may exercise specific jurisdiction over an out-of-state defendant only to
       the extent permitted by the state's long-arm statute and the Constitution's due process
       clause.” Federated Mut. Ins. Co. v. FedNat Holding Co., 928 F.3d 718, 720 (8th Cir.
       2019). For the purposes of this appeal, we will assume that the defendants fell under
       Missouri's long-arm statute by “commi[tting] a tortious act within” the state. Mo. Rev.
       Stat. § 506.500.1(3). “Our task, then, is to determine whether the exercise of personal
       jurisdiction comports with due process.” Henry Law Firm v. Cuker Interactive, LLC, 950
       F.3d 528, 532 (8th Cir. 2020); see also Eagle Tech. v. Expander Ams., Inc., 783 F.3d
       1131, 1136 (8th Cir. 2015) (“Because the Missouri long-arm statute authorizes the
       exercise of jurisdiction over non-residents to the extent permissible under the due process
       clause, we turn immediately to the question whether the assertion of personal jurisdiction
                                                12
Case: 4:20-cv-01757-HEA Doc. #: 31 Filed: 08/19/21 Page: 13 of 14 PageID #: 256




                                           Conclusion

       Based on the facts in the case and allegations in Plaintiff's Complaint,

personal jurisdiction is improper over Welsh and Golden Bear. The Complaint fails

to establish specific or general jurisdiction over these defendants Therefore, Welsh

and Golden Bear’s Motion to Dismiss for Lack of Jurisdiction is well taken.

       Accordingly, Defendants Welsh and Golden Bear’s Motion to Dismiss,




       would violate the due process clause.” (quoting Romak USA, Inc. v. Rich, 384 F.3d 979,
       984 (8th Cir. 2004) (cleaned up)).

       “Due process requires that a defendant have certain ‘minimum contacts’ with the forum
       State for the State to exercise specific jurisdiction.” Creative Calling Sols., Inc. v. LF
       Beauty Ltd., 799 F.3d 975, 980 (8th Cir. 2015). The defendant's connection with the
       forum state must “be more than random, fortuitous, or attenuated, and must permit the
       defendant to reasonably anticipate being haled into court there.” Id. (cleaned up). The
       contacts therefore have to be based on “some act by which the defendant purposely avails
       itself of the privilege of conducting activities within the forum State, thus invoking the
       benefits and protections of its laws.” Federated Mut., 928 F.3d at 720 (quoting Fastpath,
       Inc. v. Arbela Techs. Corp., 760 F.3d 816, 821 (8th Cir. 2014)). In this circuit, we apply a
       “five-factor test for assessing the sufficiency of a defendant's contacts,” considering: “(1)
       the nature and quality of contacts with the forum state; (2) the quantity of such contacts;
       (3) the relation of the cause of action to the contacts; (4) the interest of the forum state in
       providing a forum for its residents; and (5) [the] convenience of the parties.” Id. (cleaned
       up). The first three factors are “of primary importance,” while the fourth and fifth factors
       “carry less weight.” Whaley, 946 F.3d at 452 (cleaned up).

Morningside Church, Inc. v. Rutledge, No. 20-2954, 2021 WL 3556096, at *3–5 (8th Cir. Aug.

12, 2021).


                                                 13
Case: 4:20-cv-01757-HEA Doc. #: 31 Filed: 08/19/21 Page: 14 of 14 PageID #: 257




[Doc. No. 16] is GRANTED, and Plaintiff’s Complaint against them is dismissed.

      Dated this 19th day of August 2021.




                              ________________________________
                                HENRY EDWARD AUTREY
                              UNITED STATES DISTRICT JUDGE




                                       14
